Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Bommel et al. (US 2013/0271955).
Regarding Claim 1, Van Bommel discloses a transparent converter device (i.e. wavelength conversion film) comprising a first polymer matrix containing discrete particles which comprise a second polymer matrix with luminescent material dispersed therein (Abstract). The first polymer matrix comprises a binder containing coating layer provided to a support (para 0021, lines 1-5). The second polymer matrix comprises polymethacrylate or polymethylmethacrylate (para 0027) and luminescent materials such as quantum dots (i.e. wavelength conversion particles) (paras 0029, 0015) and the second polymer matrix is polymerized (i.e. cured) and shaped into particles (para 0032). Van Bommel 
Regarding Claim 2, Van Bommel discloses all the limitations of the present invention according to Claim 1 above. Van Bommel further discloses the first polymer matrix has an oxygen transmission rate of equal to or less than 1 cm3/m2·day·bar (para 0040).
Regarding Claims 3 and 4, Van Bommel discloses all the limitations of the present invention according to Claims 1 and 2 above. Van Bommel further discloses the binder of the first polymer matric comprises polyvinyl alcohol (para 0022).
Claims 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US 2016/0161066 A1).
Regarding Claim 1 and 3, Sung discloses a quantum dot-polymer complex comprising a first phase matrix resin (binder) and a globular second phase dispersed in the first phase (Abstract). The second phase comprises quantum dots (i.e. wavelength conversion particles) and a nonpolar methacrylate monomer 
Sung further discloses the quantum dot-polymer complex is disposed between two barrier films (para 0070) comprising polyvinyl alcohol (para 0074). According to the example Embodiments, the barrier layers may be 50 µm thick (para 0108). Since the barrier layers and the matrix resin of the quantum dot-resin complex are the same (polyvinyl alcohol), the structure of the quantum dot-resin complex forms a wavelength conversion film wherein 90% or more of the cured substance particles are present in a region 50 µm or more apart from the main surfaces in a thickness direction. Sung further discloses one or more of the barrier films additionally having a base film (0075).
Regarding Claim 9, Sung discloses all the limitations of the present invention according to Claim 1 above. Sung further discloses the second phase is dispersed to a size of 0.1 to 10 µm (para 0059).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel.
Regarding Claim 9, Van Bommel discloses all the limitations of the present invention according to Claim 1 above. Van Bommel further discloses the particles have dimensions in the range of 0.1 µm – 5 mm, and may be spherical (para 0033).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie.
Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel as applied to claims 3 and 4 above, and further in view of Terasaki et al. (US 6432516 B1).
Regarding Claims 5 and 6, Van Bommel discloses all the limitations of the present invention according to Claims 3 and 4 above. Van Bommel does not disclose a degree of saponification of the polyvinyl alcohol.
Terasaki discloses a moisture-proof film for sealing an electroluminescent device (abstract) comprising a polyvinyl alcohol having a saponification degree of at least 90%, in order to reduce water vapor transmission (Col 8, lines 1-19).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Van Bommel to incorporate the teachings of Terasaki to produce the wavelength conversion layer wherein the polyvinyl alcohol has a degree of saponification of at least 90%. Doing so would reduce the water vapor transmission of the product.
Regarding Claim 10,
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel as applied to claims 1 and 2 above, and further in view of Higuchi et al. (US 2018/0009204 A1).
Regarding Claims 7 and 8, Van Bommel discloses all the limitations of the present invention according to Claims 1 and 2 above. Van Bommel further discloses the binder of the first polymer matric comprises polyvinyl alcohol (para 0022), but does not disclose the binder is a copolymer of a butenediol and a vinyl alcohol.
Higuchi discloses a laminate comprising a barrier material (abstract) comprising a gas impermeable resin of butenediol-vinyl alcohol copolymer, which has excellent barrier property and excellent forming property into a film (para 0058).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Van Bommel to incorporate the teachings of Higuchi to produce the wavelength conversion layer 
Regarding Claim 11, Van Bommel in view of Higuchi disclose all the limitations of the present invention according to Claim 8 above. Van Bommel further discloses the particles have dimensions in the range of 0.1 µm – 5 mm, and may be spherical (para 0033).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied to claim 1 above, and further in view of Van Bommel.
Regarding Claim 2, Sung discloses all the limitations of the present invention according to Claim 1 above. Sung further discloses the matrix resin has low vapor-permeability, but does not disclose an oxygen permeation coefficient as claimed.
Van Bommel discloses a wavelength conversion layer, wherein an oxygen transmission rate of equal to or less than 1 cm3/m2·day·bar is desirable for the matrix resin, because the lower the oxygen transmission rate of the first polymer 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Sung to incorporate the teachings of Van Bommel to produce the wavelength conversion film wherein the matrix resin has an oxygen transmission rate of equal to or less than 1 cm3/m2·day·bar. Doing so would reduce the amount of oxygen diffused into the polymer matrix and would lower the degradation rate of the quantum dot material.
Regarding Claim 4, Sung in view of Van Bommel discloses all the limitations of the present invention according to Claim 2 above, including that the first phase matrix resin is polyvinyl alcohol (para 0029, lines 9-12).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied to claim 3 above, and further in view of Terasaki.
Regarding Claim 5,
Terasaki discloses a moisture-proof film for sealing an electroluminescent device (abstract) comprising a polyvinyl alcohol having a saponification degree of at least 90%, in order to reduce water vapor transmission (Col 8, lines 1-19).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Sung to incorporate the teachings of Terasaki to produce the wavelength conversion layer wherein the polyvinyl alcohol has a degree of saponification of at least 90%. Doing so would reduce the water vapor transmission of the product.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Van Bommel as applied to claim 4 above, and further in view of Terasaki.
Regarding Claim 6, Sung in view of Van Bommel discloses all the limitations of the present invention according to Claim 4 above. Sung in view of Van Bommel does not disclose a degree of saponification of the polyvinyl alcohol. 
Terasaki discloses a moisture-proof film for sealing an electroluminescent device (abstract) comprising a polyvinyl alcohol having a saponification degree of at least 90%, in order to reduce water vapor transmission (Col 8, lines 1-19).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Sung in view of Van 
Regarding Claim 10, Sung in View of Van Bommel and Terasaki discloses all the limitations of the present invention according to Claim 6 above. Sung further discloses the second phase is dispersed to a size of 0.1 to 10 µm (para 0059).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied to claim 1 above, and further in view of Higuchi.
Regarding Claim 7, Sung discloses all the limitations of the present invention according to claim 1 above. Sung discloses the matrix resin and the barrier layers comprise polyvinyl alcohol, but does not disclose the matrix resin and barrier layers comprise a copolymer of a butenediol and a vinyl alcohol.
Higuchi discloses a laminate comprising a barrier material (abstract) comprising a gas impermeable resin of butenediol-vinyl alcohol copolymer, which has excellent barrier property and excellent forming property into a film (para 0058).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Sung to incorporate the teachings of Higuchi to produce the wavelength conversion layer wherein the .
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Van Bommel as applied to claim 2 above, and further in view of Higuchi.
Regarding Claim 8, Sung in view of Van Bommel discloses all the limitations of the present invention according to claim 2 above. Sung further discloses the matrix resin and the barrier layers comprise polyvinyl alcohol, but Sung in view of Van Bommel does not disclose the matrix resin and barrier layers comprise a copolymer of a butenediol and a vinyl alcohol.
Higuchi discloses a laminate comprising a barrier material (abstract) comprising a gas impermeable resin of butenediol-vinyl alcohol copolymer, which has excellent barrier property and excellent forming property into a film (para 0058).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Sung in view of Van Bommel to incorporate the teachings of Higuchi to produce the wavelength conversion layer wherein the matrix resin and barrier layers comprise a 
Regarding Claim 11, Sung in view of Van Bommel and Higuchi disclose all the limitations of the present invention according to Claim 8 above. Sung further discloses the second phase is dispersed to a size of 0.1 to 10 µm (para 0059).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied to claims 1 and 9 above, and further in view of Yoshikawa et al. (US 2020/0301207 A1).
Regarding Claims 12 and 13, Sung discloses all the limitations of the present invention according to Claims 1 and 9 above. Sung does not disclose the thickness of the wavelength conversion film being less than 50 µm. 
Yoshikawa discloses a wavelength dispersion layer (para 0005), having a matrix resin which is a vinyl alcohol-based polymer (para 0047, lines 21-22) and a thickness of preferably 20 µm to 500 µm in view of excellence in conversion efficiency and durability (para 0091).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Sung to incorporate the teachings of Yoshikawa, to produce the wavelength conversion film having a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BETHANY M MILLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787